Wells, J. orally.
— A payment upon a note within six years of the commencement of the suit, extends its vitality to six years after such payment. So a payment made upon a witnessed note, gives it new life for the next twenty years. The principle is the same in both cases. The payment is an acknowledgment, that it is an existing note, and operates to destroy the operation of the statute of limitations for that period, and negatives a presumption of payment, from mere lapse of time. Judgment for plaintiff.